Per Curiam:
The petitioner charges the respondent with professional misconduct in entering three judgments in favor of himself and his wife in an action of ejectment, which judgments were improper and contained provisions not justified, which the court subsequently vacated and-annulled. The respondent attempts to justify or excuse those judgments but without success. Upon his own statements they were improper, and the court at Special Term quite properly struck out the improper provisions. For the practice thus adopted by respondent he is hereby censured. Present—Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Respondent censured. Order to be settled on notice.